DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, pp. 12-15, filed on 10/12/2022, with respect to 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 has been withdrawn. 

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. Claims 1-20 are directed to nonstatutory subject matter because they are directed to a judicial exception, without significantly more. The recited judicial exception is an abstract idea within the category of mental processes. A full analysis of the claims is made below:
In the analysis of claims under 35 USC 101 with regard to judicial exceptions, a determination is first made whether the claims are directed to one of the four statutory categories of invention (Step 1). Then, the claims are reviewed to identify any judicial exceptions such as within the three categories of abstract ideas that have been identified by the USPTO as patent-ineligible categories of abstract ideas (Step 2A, first prong). Finally, the claims are reviewed to determine whether they include any element, or combination of elements, that amount to either a practical application of the abstract idea (Step 2A, second prong), or significantly more than the abstract idea (Step 2B). (See MPEP 2106.05, and “2019 Revised Patent Subject Matter Eligibility Guidance”, PTO-P-2018-0053, January 7, 2019).
Regarding step 1, claims 1-20 are directed to a statutory category of invention. Claims 1-10, 11-15 and 16-20 are drawn to a method, apparatus and computer program, respectively. Claims 1-20 are each drawn to one of the four statutory categories of invention.
Regarding revised Step 2A, first prong, the claims recite an abstract idea within the category of mental processes. Independent claims, 1, 11 and 16; claim 1 is exemplary. Claim 1 is drawn to steps that could be performed in the mind alone (“determining, calculating, comparing, computing”). 
The steps of (“determining, calculating, comparing, computing”) are an abstract idea within the category of mental process because a person could read the data from a set of cases of a process and perform the above analysis. A person could further compare a selected or observed frequency of occurrence with the expected frequency of occurrence to determine the influence of the one or more attribute values on the undesirable behavior. 
Under Revised Step 2A, second prong, the independent claims are not found to recite a practical application of the judicial exception because they do not recite additional steps that would apply the mental process to improve the functioning of a computer, for instance to a step of testing software, or any other practical application of the abstract idea.
Under Revised Step 2B, the independent claims do not include additional elements that amount to significantly more than the judicial exception because although the claim recites a computer, the method does not improve the functioning of a computer itself nor does it apply the abstract idea with or by the use of a particular machine. The method could be performed by any system having functions to gather information for analyzing influence of one or more attribute values on undesirable behavior exhibited in a set of cases of a process. The claim as now recited, is not directed to any other improvement in the claimed technology.
  	Regarding the dependent claims, claims 2-10; 12-15 and 17-20 recite additional mental steps of computing and determining steps. These additional mental steps do limit the mental steps of the parent claims, but are mental steps for the same reasons although claim 10 recites a display which is a generic component. These claims do not provide any practical application of the abstract idea, nor are the additional elements significantly more than the abstract idea of the parent claims. These claims are not directed to anything more than gathering the data and comparing and making determination. The dependent claims do not amount to significantly more than the abstract idea of the parent independent set of claims.
Allowable Subject Matter

Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 issues, set forth in this Office action.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957. The examiner can normally be reached M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC TUKU TECKLU/Primary Examiner, Art Unit 2193